Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5041




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Jones" (2007). 2007 Decisions. Paper 726.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/726


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 05-5041


                          UNITED STATES OF AMERICA

                                          vs.

                         ANTHONY BERNARDLY JONES
                               also known as
                               TONY JONES

                                  Anthony B. Jones,
                                                      Appellant
                                    ____________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           (D.C. Crim No. 02-CR-00778 )
                 District Judge: Honorable Ronald L. Buckwalter
                                   ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 10, 2007
               Before: SLOVITER, WEIS and ROTH, Circuit Judges.
                            (Filed July 19, 2007)
                                  ____________

                                      OPINION


WEIS, Circuit Judge.

             A jury convicted defendant of one count of armed bank robbery in violation



                                          1
of 18 U.S.C. § 2113(d) and one count of carrying a firearm in violation of 18 U.S.C. §

924(c). He was sentenced under the Guidelines to 100 months incarceration under the

first count, and a consecutive mandatory 84-month sentence for the firearms violation. A

period of supervised release and an order of restitution were also imposed.

              On direct appeal, we vacated the sentence and remanded for re-

consideration in light of United States v. Booker, 543 U.S. 220 (2005). See United States

v. Jones, 149 Fed. Appx. 67 (3d Cir. 2005).

              At the resentencing hearing, defense counsel said, “I would ask Your Honor

. . . to allow the sentence to remain as imposed by this Court. This Court, at the time of

original sentence, took into consideration a number of factors which reduced drastically

the . . . original Criminal History Category of my client, as well as the offense level . . ..”

The Assistant U.S. Attorney stated that “we’d recommend the Court impose the same

sentence.”

              After adhering to its original Guidelines calculation, the trial court,

recognizing that the Guidelines were advisory rather than mandatory post-Booker,

proceeded to evaluate the statutory factors set out in 18 U.S.C. § 3553(a). After a

thorough review of the appropriate considerations in this case, the district judge said,

“nothing’s changed my mind about that being a reasonable sentence, and I’m therefore

going to impose the sentence as I did before . . .. And I think it’s a fair and reasonable

sentence.”



                                               2
              In this appeal, defendant contends that the District Court gave undue weight

to the Guidelines and thus imposed a sentence that was greater than necessary. He also

argues that the only § 3553(a) sentencing factor the District Court considered was

deterrence.

              We have reviewed the record with care and conclude that the district judge

properly evaluated the appropriate statutory elements to arrive at a sentence that is a

reasonable one.

              The District Court followed the process required by this Court after Booker

by calculating the Guidelines range, recognizing it as advisory, and then exercising its

discretion on the record by taking into consideration the relevant § 3553(a) factors. See

United States v. Gunter, 462 F.3d 237, 247 (3d Cir.2006). In doing so, the district judge

provided a detailed list of “adequate reasons.” United States v. King, 454 F.3d 187, 197

(3d Cir. 2006); see also United States v. Charles, 467 F.3d 828, 833 (3d Cir. 2006)

(holding that district courts do not assume the burden of showing why a lower sentence

was insufficient). Finally, the record does not support the defendant’s contention that the

District Court refused to consider any § 3553(a) factor other than deterrence. Rather, the

district judge thoroughly considered all of the § 3553(a) factors at resentencing.

              Accordingly, the judgment of the District Court will be affirmed.




                                              3